          Case 1:18-cv-02427-TJK Document 36 Filed 09/15/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

    RAJIV SHAH GOSAIN,
    Individually and as assignee
    and in the name of                            Civil Action No. 18-2427(TJK)
    TECHINVEST INDIA PRIVATE LTD,
            Plaintiff

         v.

    THE REPUBLIC OF INDIA,
    THE MINISTRY OF CORPORATE
    AFFAIRS, THE MINISTRY OF LAW AND
    JUSTICE, and THE OFFICE OF THE
    OFFICIAL LIQUIDATOR,
          Defendants



                                  AFFIDAVIT OF SERVICE

        I hereby certify that true and correct copies of Summonses and First Amended Complaint

in the captioned matter were served on January 31, 2020 upon the defendants Republic of India,

Ministry of Corporate Affairs, Ministry of Law and Justice, and the Office of the Official

Liquidator by sending separate Summonses, First Amended Complaints, and Requests For

Service Abroad Of Judicial Or Extrajudicial Documents for each of said Defendants on January

28, 2020 by UPS pursuant to provisions of 28 U.S.C. Section 1608(a)(2) and Articles 2 and 3 of

the Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or

Commercial Matters, 20 U.S.T. 361; T.I.A.S. 6638; 658 U.N.T.S. 163 to the Central Authority of

the Republic of India at the following address:

        Central Authority
        The Ministry of Law and Justice
        Department of Legal Affairs
        Room No. 439-A, 4th Floor A-Wing, Shastri Bhavan
        New Delhi
        110 001 India
.
        Case 1:18-cv-02427-TJK Document 36 Filed 09/15/20 Page 2 of 2




     Copies of the tracking receipts from UPS are attached hereto as Exhibit 1.

     I declare under penalty of perjury that the foregoing is true and correct.




Dated: September 14, 2020


                                   By: Gene M. Burd
